Per Curiam.

Respondent’s objections to the board’s report and recommendation essentially relate to the severity of the recommended penalty. Respondent suggests that, if any penalty be imposed, such penalty should be a public reprimand. For the following reasons, we overrule respondent’s objections and adopt both the findings of fact and recommended sanction of a one-year suspension.
In Columbus Bar Assn. v. Harris (1982), 1 Ohio St. 3d 33, we issued a one-year suspension to an attorney convicted of aggravated assault which is a violation of R.C. 2903.12 and also a fourth-degree felony. This conviction arose from a baseball-bat attack upon a date of the attorney’s ex-wife. This court ruled that such conduct amounted to a violation of DR 1-102(A)(3) and warranted a one-year suspension.
Respondent attempts to distinguish Harris on the ground that the attorney in Harris committed the assault with a potentially deadly implement while respondent “only” struck Francis with his hand, and that respondent was convicted of misdemeanors as opposed to a felony. We do not find these to be material distinctions. There is no question that respondent’s conduct was illegal. That respondent’s conduct also involved moral *98turpitude is evident from respondent’s striking another person in response to a verbal invective and the violation of the sanctity of Francis’ home and property. With this in mind, the differences between Harris and the instant case become minimal.
Accordingly, respondent’s objections to the board’s report are overruled, the findings and recommendation of the board are adopted, and respondent is hereby suspended from the practice of law for a period of one year.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Jones, JJ., concur.
Jones, J., of the Twelfth Appellate District, sitting for Wright, J.